Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (WO 2013/006940) in view of Mantz (4,065,126), Lathim (4,943,066) and Kinnee (5,253,865).  Note the basis for the rejections set forth in the office action filed June 2, 2022.
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.  The applicant’s argument that the language “consisting of” is closed language is noted but is not persuasive in overcoming the combination of references.  The combination of Henry in view of Mantz, Lathim and Kinnee as set forth in the office action filed June 2, 2022 defines a projectile that consists of the recited claim limitations.  The projectile of Henry consists of a cylindrical shape with one long strip of straight fabric (2) and two circular end panels (1).  It would have been obvious to one of ordinary skill in the art to form the long strip of straight fabric (2) of Henry from two panels in order to facilitate repair of the toy should one of the panels become damaged. Thus, Henry teaches a projectile consisting of the two oblong side panels and the two circular end panels as recited.  
The combination of Henry in view of Mantz teaches a projectile consisting of the inner bladder as recited.  Note the basis for the rejection set forth in the office action filed June 2, 2022.  It would have been obvious to one of ordinary skill in the art to provide the sports toy of Henry with the bladder layer of Mantz in order to strengthen the ball so that it can withstand repeated impacts and bounces of the ball.
Regarding the limitation for the bladder to consist of an opening and adjoining side stitches, the combination of Henry in view of Mantz teaches a bladder inserted within the outer layer of the device. The bladder (16) as taught by Mantz defines an opening (18) for permitting insertion of the filler material therein and stitches for closing the opening. Note Figure 1 and column 3,lines 11-14. However, the combination of Henry in view of Mantz lacks the teaching for the bladder to comprise the two adjoining side stitches which are closed by sealing the stitches with glue, stitching or tape as recited. Kinnee reveals that it is known in the art of sewn
covers for balls to form the covers with two adjoining side stiches (34) which are sealed together by stitching (36). Note Figures 1 and 2 showing the stitching of Kinnee. It would have been obvious to one of ordinary skill in the art to provide the bladder of Mantz with the stitching as taught by Kinnee in order to securely seal the bladder with the filler therein.  Thus, the projectile of Henry as modified by Mantz and Kinnee teaches a projectile consisting of the recited stitching.  
Regarding the limitation for the filler to consist of 1-2 teaspoons or tablespoons of cylinder, rectangular or prism shaped material, Henry teaches filling the sports toy with pellets but lacks the teaching for the pellets to comprise the particular shape of the pellets as recited. Lathim reveals that it is known in the art of stuffed toys to stuff the toy with plastic pellets having a spherical or cylindrical shape. Note column 3, lines 47-61. It would have been obvious to one of ordinary skill in the art to fill the toy of Henry with the plastic cylindrical pellets of Lathim in order to provide a disk-shaped toy that is capable of manual manipulation and light manual tossing and catching and other non-impactive recreational activities. Note Abstract of Lathim. Further, it would have been obvious to one of ordinary skill in the art to use 1-2 teaspoons or tablespoons of material in order to provide a particular weight and feel to the beanbag. This amount of material is obvious given the teachings of Henry and lacking a showing of criticality for the particular amount of filling material by the demonstration of a new and unexpected result obtained therefrom.  Thus, the projectile of the combination of Henry in view of Lathim consists of the recited 1-2 teaspoons or tablespoons of material having the cylindrical shape as recited.  
Regarding the applicant’s argument that the oblong/cylindrical shape of the instant invention lacks any 90 degree corners and permits any user to be able to catch the device, this argument is also not persuasive as the combination renders obvious the recited shape.  It is first noted that the instant claim does not recite the argued limitation that the device lacks any 90 degree corners.  Instant claim 10 merely requires two exterior oblong side panels and two circular end panels.  These limitations are met by the teachings of Henry as modified above.  Further, even if the limitation for a lack of 90 degree corners was added to the claim 10, it is noted that Figure 8 of Henry teaches a cylindrical shape for the projectile and  Figures 1-7 show alternative shapes/embodiments for the projectile other than the cylindrical shape.  Note also the Abstract of Henry stating that the projectile is a stuffed toy in the form of a ball or other articles.  Thus, Henry does not teach a criticality for the particular shape of his projectile and suggests alternative shapes for the projectile.  It would have been obvious to one of ordinary skill in the art to form the projectile of Henry in an alternative shape (i.e., without any 90 degree corners) in order to provide an alternative shape for the projectile.  This modification is an obvious change in shape lacking a showing of significance for the particular shape.  Note MPEP 2144.04(I) and 2144.04(IV)(B).  The applicant’s argument that the lack of a 90 degree corner facilitates catching of the projectile is not persuasive in defining a criticality for the particular shape.  The applicant’s statement is merely a subjective argument without any evidentiary support that the ball without 90 degree corners would be easier to catch than a projectile with 90 degree corner.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711